—Judgment, Supreme "Court, New York County (Felice Shea, J.), rendered March 5, 1999, convicting defendant, after a jury trial, of crim*131inal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the alleged implausibility of the undercover officer’s account of the transaction, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations.
Defendant’s claim concerning the closure of the courtroom during the undercover officer’s testimony is similar to a claim rejected by this Court on the codefendant’s appeal (People v Colon, 281 AD2d 253, lv denied 96 NY2d 861), and there is no basis upon which to reach a different conclusion here.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks did not deprive defendant of a fair trial, particularly since the court sustained defendant’s objections and instructed the jury to disregard the remarks in question.
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were' we to review these claims, we would reject them. Concur — Sullivan, P. J., Nardelli, Tom, Saxe and Friedman, JJ.